ORDER DENYING PETITION FOR REVIEW
A Petition for Review having been filed by Robert E. Welch, Lay Advocate, on behalf of Lowell Nation, biological father of A.N. and J.N., minor Indian children, requesting that this Court review the Tribal Court Order issued on November 20, 2000, the Honorable Juanita Azure, presiding, and good cause appearing, said petition is denied for the following reasons:
1. The order of November 20, 2000, was rendered moot by the subsequent hearing in the Tribal Court held on January 26, 2001 and the order following on January 29, 2001 (filed on February 14, 2001).
2. Pursuant to the order issued on January 29, 2001, a review hearing is to be held within ninety days of January 26, 2001. The Tribal Court is instructed to issue its order following that hearing in strict compliance with our recent opinion in Owens v. Matthews, FPCOA# 336 (2000).